 In the Matter of CONVEYOR COMPANY, INCORPORATEDandMETALTRADES COUNCIL (A. F. OF L.)Case No. R-3553.-Decided March 10, 1942Jurisdiction:engineering equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalofCompany to accord any union recognition until certified by the Board;election necessary.Unit Appropriate for Collective Bargaining:production employees, excludingtruck drivers, clerical employees, and supervisory employees having the powerto hire or discharge; stipulation as to.Mr. Alfred L. Black, by Mr: J. Howard Sullivan,of Los Angeles,Calif., for the Company.Mr. M. A. Koch,of Los Angeles, Calif., for the Council.Mr. G. J. SlineyandMr. Robert Whelchel,of Los Angeles, Calif., forthe Iron Workers.Mr. Cecil F. Poole,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 17, 1941, Metal Trades Council (A. F. L.), hereincalled the Council, filed with the Regional Director for the Twenty-first Region (Los Angeles, California) an amended petition' allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Conveyor Company, Incorporated, LosAngeles, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 4, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.1The originalpetition was filed byInternational Association of Bridge, Structural and Ornamental IronWorkers, Local 509, A. F. L., onthe preceding day.39 N. L. R. B., No. 117.642 CONVEYOR COMPANY, INCORPORATED643On February 6, 1942, the Regional Director issued a notice of hear-ing, copiesof which were duly served upon the Company and theCouncil, and upon International Association of Machinists, Local 311,A. F. of L., herein called the Machinists, and International AssociationofBridge, Structural and Ornamental Iron Workers, Local 509,A. F. of L., herein called the Iron Workers, labor organizations claim-ing to represent employees directly affected by the investigation.Pursuant to notice a hearing was held on February 12, 1942, at LosAngeles, California, beforeMaurice J. Nicoson, the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theCouncil, and the Iron Workers were represented by counsel and par-ticipated in the hearing.The Machinists did not appear.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made rulings onthe admission of evidence.The Board has reviewed such rulings andfinds that no prejudicialerrorswerecommitted.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYConveyor Company, Incorporated, is a corporation organized underthe laws of California, having its principal office and place of businessin Los Angeles, California. It is engaged in manufacturing and design-ing special engineering equipment, such as transmission and conveyingsystems, parts for Panama Canal locks, and equipment for surfacingArmy air fields.The raw materials used by the Company consistprincipally of iron, steel and electric motors.The value of such ma-terials purchased by the Company in 1941 was approximately $325,000,of which 60 per cent came from outside the State of California.Duringthe same year the Company sold products valued at $600,000, of whichapproximately-50 percent was shipped to points outside the State.It concedes that it is engaged in commerce within the meaning of theAct.II.THE ORGANIZATIONS INVOLVEDMetal Trades Council, International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local 509, and InternationalAssociation of Machinists, Local 311, all affiliated with the AmericanFederation of Labor, are labor organizations admitting to theirrespective memberships employees of the Company. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONSince July 1941, when bargaining rights were first sought on behalfof its employees, the Company's position, restated at the hearing,has been that it would not recognize any union as bargaining repre-sentative until it had been certified by the Board.2 A statement of theRegional Director introduced in evidence at the hearing shows thatthe Council represents a substantial number of employees in the unit-hereinafter found to be appropriate.'-We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties. stipulated at the hearing, and we find, that all produc-tion employees of the Company at its Los Angeles plant, excludingtruck drivers, clerical employees, and supervisory employees havingthe power to hire or discharge, constitute a unit appropriate for thepurposes of collective bargaining.We further find that said unit willinsure to employees of the Company the full benefit of their right toself-organization and collective bargaining and will otherwise effectu-ate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. In accord-ance with our usual practice, we shall direct that all employees in theappropriate unit who were employed during the pay-roll period1Prior to the filing of the amended petition,the division of union membership among the employeesbetween the Machinists and the Iron Workers, both unions affiliated with the Metal Trades Council, hadoccasioned conflict.Apparently,the two shop unions agreed that Metal Trades Council,as representativeof both, should act as bargaining agent, in pursuance of which agreement the amended petition was filed.3The Regional Director reported that Metal Trades Council submitted evidence showing that it repre.sented 78 employees, as follows-16 applications for membership in the Iron Workers, of which 10 were datedin August 1941, 1 of which was dated in October 1941, and 5 were undated; 18 authorization cards designatingtheMachinists,orMetal Trades Council, to act for the signers,of which 13 were dated in July 1941 and 5were undated;also, a petition dated July 21, 1941,bearing 59 signatures,designating the Iron WorkersAllthe signatures affixed to the above evidence appeared to be genuine originals,50 of which were names ofpersons listed on the Company's pay roll of January 16,1942, upon which pay roll there were 92 namesThere are approximately 92 employees in the appropriate unit.L CONVEYOR COMPANY, INCORPORATED645immediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are therein set forth, shallbe eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Conveyor Company, Incorporated, LosAngeles, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production employees of the Company at its Los Angeles,California, plant,- excluding truck drivers, clerical employees, andsupervisory employees having the power to hire or discharge, consti-tute a unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of -and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and-Regulations--'Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with, Conveyor Company, Incorporated, Los Angeles,, Cal-ifornia, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection under the direction and supervision of the Regional Director.for the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production employees ofthe Company at its Los Angeles plant who were employed during thepay-roll period- immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, or in the active military serviceor training of the United States, or temporarily laid off, but excludingtruck drivers, clerical employees, and supervisory employees havingthe power to hire or discharge, and employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Metal Trades Council, affiliated with the AmericanFederation of Labor, for the purpose of collective bargaining.